Citation Nr: 0310243	
Decision Date: 05/28/03    Archive Date: 06/02/03

DOCKET NO.  95-29 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for heart disease.  


REPRESENTATION

Appellant represented by:	Randal S. Ford, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1942 to December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision, in part, denied 
service connection for heart disease.  

The case was previously before the Board in October 2001, 
when it was remanded for examination of the veteran and a 
medical opinion.  The requested development has been 
completed.  The Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT


1.  VA as obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran's service medical records reveal that the 
veteran had a history of chest pain during service, but was 
asymptomatic with a normal cardiovascular system on 
separation examination.  

3.  Private and VA treatment records show prior diagnosis of 
coronary artery disease and hypertension.  

4.  The most recent VA examination reveals that the veteran 
has a history of heart disease and hypertension with no 
evidence of current heart disease.  

5.  The veteran's service-connected disabilities are malaria 
and chronic obstructive pulmonary disease (COPD).  

6.  A service-connected disability is not the direct and 
proximate cause of any heart disease.  


CONCLUSION OF LAW

1.  Heart disease was not incurred in, or aggravated by, 
active military service, may not be presumed to have been 
incurred in service, and may not be presumed to have been 
incurred in service as a residual of exposure to mustard gas 
during service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.316 
(2002).  

2.  Hear disease is not proximately due to, or the result, of 
a service-connected disability.  38 C.F.R. § 3.310(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)(2002).

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b)(2002).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5)(2002). 

Second, VA has a duty to assist the appellant veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2002).  
With respect to this duty to assist the veteran in obtaining 
evidence, the VCAA requires that VA notify the claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary). 

In this case, VA informed the appellant of the evidence 
needed to substantiate his claim in a letter February 2003.  
This letter also informed the appellant of VA's duty to 
assist the appellant and which party would be responsible for 
obtaining which evidence.  The Board concludes that the 
discussion therein adequately informed the appellant of the 
information and evidence needed to substantiate his claim, 
and of VA's duty to assist in obtaining evidence thereby 
meeting the notification requirements of the VCAA.  

As discussed above, VA has fulfilled its duties to inform and 
assist the appellant on his claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.  A remand or 
further development of the claim would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.  Any "error" to the appellant resulting from 
this Board decision does not affect the merits of his claims 
or her substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2002).  
Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).

II.  Requirements for Service Connection

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.304 (2002).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (2002).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(d) 
(2002); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Cardiovascular-renal disease, including hypertension, may be 
presumed to have been incurred during active military service 
if it is manifest to a degree of 10 percent within the first 
year following active service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  This is 
commonly referred to as "presumptive" service connection.  

Service connection may also be granted for a disability which 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).  This is 
commonly referred to as "secondary" service connection 
because the new disability has been caused secondary to the 
service connected disability.  

VA has also adopted regulations which address service 
connection on the basis of exposure to very specific 
materials during service.  Pursuant to 38 C.F.R. § 3.316 
(2002), service connection may be established for the 
development of certain claimed conditions when there was 
exposure to specified vesicant agents during active military 
service.  When there was full-body exposure to nitrogen or 
sulfur mustard gas during active service the listed 
conditions are chronic conjunctivitis, keratitis, corneal 
opacities, scar formation, nasopharyngeal cancer, laryngeal 
cancer, lung (except mesothelioma) cancer and squamous cell 
carcinoma of the skin.  When there was full-body exposure to 
nitrogen or sulfur mustard or Lewisite during active service 
the listed conditions are chronic laryngitis, chronic 
bronchitis, chronic emphysema, chronic asthma or chronic 
obstructive pulmonary disease.  When there was full-body 
exposure to nitrogen mustard during active service the listed 
condition is acute nonlymphocytic leukemia.  Service 
connection may not be established for any of these conditions 
if the claimed condition is due to the veteran's own willful 
misconduct or if there is affirmative evidence that 
establishes a nonservice-related condition or event as the 
cause of the claimed condition. 38 C.F.R. § 3.316 (2002).

In the present case the veteran has claimed that he warrants 
service connection for heart disease.  He has made several 
differing assertions regarding his claimed disability.  At 
different times he has claimed that his heart disease was 
caused by: exposure to mustard gas during service or his 
service connected malaria.  He has also claimed that his 
heart disease was caused, or made worse, by his service 
connected chronic obstructive pulmonary disease.  The Board 
also acknowledges that the veteran's claim for service 
connection must also be addressed on direct and presumptive 
bases.  

In December 1945 a separation examination of the veteran was 
conducted.  The examination report indicated that the veteran 
had a history of left chest pain in September 1945 in the 
Philippines, but that he was not hospitalized and that his 
"present condition [was] no symptoms."  The veteran's blood 
pressure was 90/58.  His cardiovascular system was evaluated 
as normal and a chest x-ray reveal "no significant 
abnormalities."

In October 2002 a VA examination of the veteran was 
conducted.  The examining physician reviewed the veteran's 
claims file and the medical evidence of record including 
evidence which showed that the veteran had past surgery for 
carotid artery stenosis.  The veteran reported complaints of 
chest discomfort, but did not take any medication for the 
symptoms.  He denied having significant chest pain, and he 
denied taking medication for hypertension.  Examination 
revealed regular heart sounds with no murmurs.  
Electrocardiogram examination revealed normal results.  Chest 
x-ray examination revealed no abnormalities of the veteran's 
heart.  Blood pressure was 148/74.  The examining physician's 
diagnosis was history of heart disease and history of 
hypertension.  The examining physician stated that there was 
"no evidence of heart disease at present," and that there 
was no relationship of heart disease to COPD or malaria.  

The preponderance of the evidence is against the veteran's 
claim for service connection.  The medical evidence of record 
provided by the October 2002 VA examination reveals that the 
veteran does not currently have heart disease or 
hypertension.  The veteran does not have the disability for 
which he claims service connection.  "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C. § 1110 (formerly § 310).  In the absence of 
proof of present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich 
v. Brown, 104 F.3d 1328 (1997).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that in a case 
where the law is dispositive of the claim, the claim should 
be denied because of lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Board notes that there are private and VA medical 
treatment records dating from 1989 to 1998 which do show 
diagnoses of coronary artery disease and/or hypertension.  
Even if there was medical evidence showing that the veteran 
presently had these disorders, there is absolutely no medical 
evidence providing a nexus with military service.  There is 
no evidence that he veteran had heart disease during service 
or within a year after he separated from military service.  
There is no evidence linking heart disease to malaria, COPD 
or mustard gas exposure.  As such the preponderance of the 
evidence is against the veteran's claim.  

Service connection for heart disease is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

